Case 1:19-cv-01456-FB-PK Document 21 Filed 08/14/19 Page 1 of 1 PageID #: 90




                                                   EXHIBIT A
                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF NEW YORK



     PATRICK BURNETT,                                  Civil Action No.: 1 ;) 9-cv-01456 (FB) (PK)

                            Plaintiff,

                -against-                                STIPULATION OF DISMISSAL WITH
                                                                          PREJUDICE
     CORE SERVICES GROUP, INC,

                            Defendant.



              THIS MATTER having been commenced before this Court by Plaintiff Patrick Burnett

     ("Plaintiff'), and the matters in difference having been resolved by and between Plaintiff and

     Defendant, CORE Services Group, Inc. ("Defendant"), it is hereby stipulated and agreed by die

     undersigned, that the within matter be and is hereby dismissed with prejudice by Plaintiff as to


     Defendant without costs to any party.




     THE LEGAL AID SOCIETY                              NUKK-FREEMAN & CERRA, P.C.
     Attorneysfor PlaintiffPatrick Burnett              Attorneysfor Defendant CORE Services
                                                         Group, Inc.


      By;                                                By:
                 Melissa S. Ader, Esq.                                  "^CarlSon.^sqr
      Date: Julyj&0l9                                    Dare:   July    2019



      WASHINGTON SQUARE LEGAL
      SERVICES, INC.
      Attorneys for PlaintiffPatrick Burnett



      By:            Icu.f'.. JLntqizC
                 Laura Sagcr, Esq.           >

      Date:      July       2019
                       /K


     98A50 0 12A)02H 1058- 1                     Mbwoivoaimm                                   \7
